Citation Nr: 1221882	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-43 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied a claim for entitlement to a one-time payment from the FVEC Fund on the basis that the Veteran did not have the recognized active military service.

In April 2012, a Travel Board hearing was held at the RO before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant    did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the FVEC Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board has considered whether the notice provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002) are applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989  (2004).  The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.

II. Analysis

Under the American Recovery and Reinvestment Act, certain Philippine veterans are entitled to a one-time payment from the FVEC Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons total either $9,000 (for non-United States citizens) or $15,000     (for United States citizens).

If an eligible person accepts a payment from the FVEC Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of the Act.

Section 1002(d) defines an eligible person as (1) any person who served either (a) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (b) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate United States service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains pertinent information as to length, time and character of service; and (3) in VA's opinion,   the document is genuine and contains accurate information.  38 C.F.R. § 3.203(a) (2011).

Where service department certification is required, findings by the service department verifying a person's service are binding on VA.  See e.g., Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The proper course for an appellant, if he believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. (1994), overruled on other grounds, D'Amico v. West, 209 F.3d 1322, 1325 (Fed. Cir. 2000).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for VA benefits.

The appellant in a timely filed February 2009 claim maintains that he served from September 26, 1942 to December 5, 1945 with a unit affiliated with the Filipino-American Irregular Troops.  Initial investigation by the Manila RO did not reveal that the appellant was listed in the Reconstructed Recognized Guerrilla Roster (RRGR) kept on file by the agency. 

The case was forwarded to the NPRC, which responded in December 2009 that the appellant had no documented service as a member of the Philippine Commonwealth Army including the recognized guerillas, in the service of the United States Armed Forces. 

The claims file reflects additional evidence since provided by the appellant, including March 2010 correspondence to a member of Congress stating further details of his military service, indicating that he served in the USAFFE Luzon Guerilla Armed Forces, Filipino-American Irregular Troops, First Military District, "PAGKAKAISA" Command.  In this correspondence, the appellant referenced an unnamed U.S. federal judicial ruling which had determined that for immigration purposes, documentation from the Philippines could satisfy the requirements of the Immigration and Naturalization Act for purposes of establishing his eligibility for U.S. citizenship.  He enclosed a copy of a 1994 newspaper clipping referring to the aforementioned federal appellate decision.

Also provided is a copy of a December 1945 record attesting that the appellant had received an Honorable Discharge from the USAFFE Luzon Guerilla Army Forces. Included are further copies of Philippine agency records indicating service in that capacity and specifying a unit designation and overall command.

Following receipt of this additional evidence, the RO resubmitted this case to the NPRC to determine the appellant's status as to prior qualifying active duty.  In December 2011, the NPRC again responded that the appellant had no documented service as a member of the Philippine Commonwealth Army including the recognized guerrillas, in the service of the United States Armed Forces.

There is no indication that the documents submitted by the appellant were issued by a service department.  Thus, they fail to satisfy the requirements of 38 C.F.R. 
§ 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department.  As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the FVEC Fund. 

As the NPRC's certification is binding on VA, the Board concludes that the appellant does not qualify for a one-time payment from the FVEC fund as a matter of law.  NPRC has specifically certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  NPRC made that certification after considering the various information provided by the appellant.

The Board acknowledges the appellant's contention that the Immigration and Naturalization Service (INS) has recognized his service as qualifying for its purposes, but reminds the appellant that the law and regulations pertinent to VA and immigration claims are wholly different.  While documents certified by the Philippine government may be sufficient to qualify one for naturalization in the United States, they are not sufficient to establish the appellant's entitlement to the one-time payment at issue in this case.

Accordingly, whereas the appellant's service does not meet the criteria for qualifying active duty service based on the existing record, the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC Fund, and the claim must be denied based upon a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to a one-time payment from the FVEC Fund is denied.



____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


